 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDGarrity Oil Company, Inc and Teamsters LocalUnion No. 25, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, Petitioner Case 1-RC-1809519 September 1984DECISION AND DIRECTIONBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISThe National Labor Relations Board, by a three-member panel, has considered determinative chal-lenges in an election held on 28 March 1984 andthe Regional Director's report recommending dis-position of them The election was conducted pur-suant to a Stipulated Election Agreement Thetally of ballots shows 10 for and 5 against the Peti-tioner, with 5 challenged ballotsThe Board has reviewed the record in light ofthe exceptions and brief and adopts the RegionalDirector's findings and recommendations, as modi-fied belowIt should be noted at the outset that, in light ofthe present tally of ballots and the number of chal-lenged ballots, the Petitioner would lose the elec-tion if, and only if, all five challenged voters are ul-timately determined to have been eligible to vote inthe election and all five challenged ballots are castagainst the PetitionerThe Petitioner challenged the ballot of RichardTurner on the ground that Turner is a supervisorThe Employer challenged the ballots of employeesJames Cain, John Flanagan, Martin Hale, and Jef-frey Nutting on the ground that they had been per-manently laid off prior to the election and there-fore were no longer employed by the Employer onthe day of the election Consequently, the Employ-er maintains they were not eligible to vote ThePetitioner contends that Cain, Flanagan, Hale, andNutting were unlawfully permanently laid offand/or discharged prior to the election because oftheir union activities and therefore were eligible tovote Subsequent to the election, on 30 April 1984,the Regional Director issued an unfair labor prac-tice complaint alleging, inter aim, that the Employ-er permanently laid off and/or discharged Cain,Flanagan, Hale, and Nutting in violation of Section8(a)(1) and (3) of the Act Therefore, the eligibilityof these four employees to vote in the election willbe effectively determined in the unfair labor prac-tice proceedingSubsequent to the election, the Petitioner with-drew the challenge to Turner's ballot, conceding inwriting that Turner is not a supervisor According-ly, the Regional Director recommended that thechallenge to Turner's ballot be overruled and thatit be opened and counted, and a revised tally ofballots be issued If Turner's ballot is for the Peti-tioner, the revised tally would show 11 for Peti-tioner, 5 against, and the remaining 4 challengedballots would no longer be determinative In thissituation, the Regional Director recommended thata certification of representative be issued If Turn-er's ballot were against the Petitioner, the revisedtally would show 10 for and 6 against the Petition-er The four remaining challenged ballots wouldstill be determinativeDuring the Regional Director's investigation,Cain, Hale, and Flanagan voluntarily submittedsigned and sworn statements, and Nutting, whowas out of the country, submitted a telegram, inwhich they waived their rights to a secret ballotand requested that their ballots be opened andcounted in order to resolve the election, if possible,without waiting on the outcome of the unfair laborpractice case The Regional Director, relying onLadles Garment Workers, 137 NLRB 1681 (1962),therefore recommended that if Turner's ballot wereagainst the Petitioner, leaving the ballots of thefour alleged discriminatees still determinative, thenthose four ballots should be opened If one or moreof those four ballots were for the Petitioner, thenthe Regional Director recommended that the Peti-tioner be issued a certification of representativeWe agree with the Regional Director that theapplication of Ladles Garment Workers, supra,wherein the Board directed the opening of two de-terminative challenged ballots cast by individualswho were alleged discriminatees in a pendingunfair labor practice proceeding, is appropriate andproper under these circumstances In so finding, werely on the fact that all four of the remaining chal-lenged ballots (the challenge to Turner's ballothaving been withdrawn) were cast by individualswho are alleged discnminatees in a pending unfairlabor practice proceeding As noted at the outset,the Petitioner can lose the election only if all fivechallenged voters are eligible and all five voteagainst the Petitioner Thus, if one of the ballotswas cast for the Petitioner, then the Petitioner willwin Further, if even one of the five voters is foundto be ineligible it will be impossible for there to befive valid "no" votes cast against the Petitioner andthe Petitioner will win In these circumstances it isobviously unnecessary to know which voter castwhich ballotAccordingly, in the interest of preserving the se-crecy of all five ballots in question, we do notadopt the Regional Director's recommendation thatTurner's ballot alone be opened and counted In-272 NLRB No 39 GARRITY OIL 'CO159stead, we shall direct that the five ballots be com-mingled and then opened at the same timeDIRECTIONIt is directed that Case 1-RC-18095 be remandedto the Regional Director for Region 1 The Re-gional Director shall commingle and open the bal-lots of Richard Turner (the challenge to Turner'sballot having been withdrawn), James Cain, JohnFlanagan, Martin Hale, and Jeffrey Nutting TheRegional Director shall determine if any one ofthese ballots is cast for Petitioner If so, and with-out issuing a revised tally of ballots, the RegionalDirector shall certify the Petitioner in Case 1-RC-18095 If, however, all five of the ballots are castagainst the Petitioner, the issue of the eligibility ofalleged discrimmatees Cain, Flanagan, Hale, andNutting to vote shall be consolidated for hearingwith Case 1-CA-21917 If, upon the outcome ofCase 1-CA-21917, any of the alleged discnmina-tees are found to have been lawfully terminatedand thus ineligible to vote, the Regional Directorshall certify the Petitioner If, however, all four al-leged discnminatees, having voted against the Peti-tioner, are found to have been unlawfully terminat-ed and thus eligible to vote, the Regional Directorshall certify the results of the election in Case 1-RC-18095